Bleckley, Judge.
1. The Code, section 2596, declares that “ administrators and other trustees failing to make annual returns . . . shall forfeit all commissions for transactions during the year within which no return is made, unless the ordinary, upon cause shown, shall, by special order on the minutes, relieve them from this forfeiture.” When the ordinary merely approves and records a final return in which forfeited and non-forfeited commissions are credited together, there is no special order relieving from the forfeiture.
2. It will not do to hold that an administrator is not chargeable with interest if he made none. He must render a good reason — some reason undoubtedly and conclusively good — why he did not make. That he was threatened with, or was expecting, or was actually engaged in, litigation, and was advised by counsel to retain the money in hand, and therefore failed to put it out and make it productive, will not necessarily relieve him. On the special facts he may be chargeable. For instance, he may have used the money, or some of it, in his own business. On scrutinizing the record, we discover that the jury may have arrived at their verdict by counting interest, or by disallowing commissions and extra compensation, or partly by the one means and partly by the other. We cannot be sure that the verdict is wrong. It may stand.
Cited for plaintiff in error: 19 Ga., 167; 55 Ib., 187; Code, §2527; 10 Ga., 69; 4 Ib., 47; 9 Ib., 246; Code, §2593-4,2607; 38 Ga., 41.
Cited for defendant in error: Code, §§2525, 2596, 2601-2-3, 2594.
Judgment affirmed.